PER CURIAM.
We affirm the trial court’s dismissal of appellant’s action for replevin against the Port St. Lucie Police Department in which appellant alleged that the department wrongfully seized his personal property at the time of his arrest. Our affirmance is without prejudice to appellant seeking a return of his property under section 933.14, Florida Statutes (1993), which provides:
If it appears to the magistrate or judge before whom the warrant is returned that the property or papers taken are not the same as that described in the warrant ... the judge or magistrate may order a return of the property taken.
See Brown v. State, 613 So.2d 569 (Fla. 2d DCA 1993), and eases cited therein.
GUNTHER, C.J., and FARMER and KLEIN, JJ., concur.